Name: Commission Regulation (EEC) No 3053/90 of 23 October 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 10 . 90 Official Journal of the European Communities No L 294/5 COMMISSION REGULATION (EEC) No 3053/90 of 23 October 1990 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ &gt; cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 26 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 334, 18 . 11 . 1989, p. 21 . No L 294/6 Official Journal of the European Communities 25. 10 . 90 ANNEX Code CN code 1  Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 07019051 07019059 07020010 07020090 07031019 07032000 07039000 07041010 07041090 07042000 07049010 07049090 07049090 070511 10 0705 1 1 90 07052900 07061000 07069090 07070011 07070019 07081010 07081090 07082010 07082090 07089000 07091000 07092000 07092000 07093000 07094000 07095130 07096010 * 10 ¢ oo * 00 * 10 ¢ 92 ¢ 98 * 10 ¢ 21 ¢ 22 ¢ 23 ¢ 25 ¢ 11 ¢ 19 ¢ 11 * 12 ' 29 ¢ 11 * 12 ¢ 13 ¢ 14 ¢ 15 ¢ 16 ¢ 91 ¢ 92 ¢ 93 ¢ 94 ' 95 * 96 ¢ 13 ¢ 14 ¢ 15 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Pha ­ seolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveolens, var. duke) Chantarelles Sweet peppers 31,50 56.65 11.59 262.59 26,19 35,35 207,82 43,46 97.66 8,55 44,18 42,02 26.60 90,10 63,71 338.60 108,42 34.64 72.65 306,88 297,27 80,44 30,83 547,80 79,24 1335 2402 491 11136 1107 1508 8812 1853 4160 364 1871 1778 1 128 3814 2702 14360 4598 1464 3070 13014 12607 3411 1313 23223 3360 247,29 445,16 91,10 2063.20 204,09 278,81 1631.21 342,72 768,74 67,36 346,39 328,71 208,84 704,37 500,62 2660,43 851,86 269,51 565,14 2411,15 2335,65 632,03 242,71 4305,96 622,64 65,01 116,68 23.88 540,79 53,42 71.89 428,86 88,37 202,04 17,69 90,98 85.98 54.90 184,56 131,22 697,34 223,28 70.99 148,86 632,00 612,21 165,66 63,79 1 127,97 163,20 218.27 ¢ 390,96 80,01 1811,97 180,07 244,80 1 439,77 300,92 678.28 59,31 306,20 288,98 184,33 621,90 439,66 2336,49 748,13 238,22 499,53 2117,56 2051,25 555,07 214,15 3777,47 546,83 6355 11755 2405 54484 5121 6721 41921 8262 19774 1734 8893 8292 5367 18223 13220 70256 22495 6965 14605 63673 61679 16690 6243 112445 16442 24,24 43,52 8,90 201,71 20,01 27,24 159,93 33,48 75,34 6,59 33.93 32,08 20,47 68,81 48.94 260,10 83,28 26.45 55.46 235,73 228,34 61,79 23,78 420,46 60,87 47697 87463 17899 405366 39341 53623 314617 65914 148000 12954 66796 63198 40280 135687 98360 522707 167368 52014 109068 473730 458895 124177 46727 845160 122334 73,19 131,52 26,91 609,57 60,10 81,08 482,80 99,66 227,73 19,94 102,46 96,79 61,81 207,48 147,91 786,02 251,68 79,82 167,38 712,37 690,06 186,73 71,90 1271,93 183,96 22,32 39,55 8,09 183,31 19,52 25,69 147,23 31,58 67,96 5,97 31,51 30,93 18,85 66,06 44,48 236,37 75,68 25,64 53,77 214,23 207,52 56,15 21,46 383,30 55,32 25. 10 . 90 Official Journal of the European Communities No L 294/7 Code CN code Taric- sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit FI £ 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 07099050 07099070 07142010 08024000 08030010 08043000 08044010 08044090 0804 50 00 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 08051019 08051029 08051039 08051049 08052010 08052030 08052050 08052070 08052090 08053010 08053090 * 00 ¢ 10 ¢ 90 ¢ 90 ¢ 10 ¢ 10 ¢ 21 ¢ 91 ¢ 11 * 21 ¢ 11 ' 21 * 12 ' 13 ¢ 22 ' 23 ' 11 ' 21 ' 11 ' 12 ' 13 ' 14 ¢ 31 ¢ 32 ' 33 ' 34 ' 11 ¢ 12 ' 11 ' 19 Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi- sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus auranti ­ folia), fresh 39,04 36,57 115,89 123.91 44,81 33,76 146,77 147,57 58,86 4336 31,29 109.92 66,34 56,70 64,73 47,98 115,11 1651 1549 4914 5255 1900 1432 6224 6258 2487 1839 1327 4661 2813 2403 2745 2035 4881 303,92 286,74 910,56 973,62 352,07 265,30 1 153,23 1 159,51 457,87 340,71 245,86 863,64 52 1,27 446,74 508,62 377,03 904,44 79,84 7532 238,67 255,20 92,28 69,53 302,28 303.92 120,61 8930 64,44 22637 136,63 116.93 133,31 98,82 237,06 26832 253,46 799.68 855,07 309,20 232,99 1012,81 1018,32 404,72 299,22 215,92 758,48 457,79 391.69 446,69 331,12 79431 7790 7361 24046 25711 9297 7006 30454 30620 11833 8997 6492 22807 13765 11583 13431 9956 23884 29,79 28,08 89.02 95,18 34.42 25,93 112,74 113,36 44,93 33,31 24.03 84.43 50,96 43,56 49,72 36,86 88,42 58659 55293 178901 191292 69173 52125 226580 227814 88366 66941 48305 169683 102416 87232 99932 74077 177700 89,85 84,81 269,02 287.65 104,01 78,38 340,72 342,57 135,61 100.66 72,63 255,16 154,00 131,77 150,27 111,39 267,21 28,91 26,09 80,90 86,50 31,28 23,57 102,46 103,02 43,56 30,27 21,84 76,73 46,31 39,52 45,19 33,49 8036 No L 294/8 Official Journal of the European Communities 25. 10. 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 250.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 08054000 08054000 08061011 08061015 08061019 08071010 08071090 08071090 08081091 08081093 08081099 08082031 0808 2033 08082035 08082039 08091000 08092010 08092090 08093000 08093000 08094011 08094019 08101010 08101090 08102010 08104030 08109010 08109080 08109080 08109030 * 11 * 12 * 21 * 22 * 12 ¢ 13 ¢ 14 * 15 ¢ 21 * 16 ¢ 17 ' 18 ¢ 19 * 29 ¢ 91 ¢ 98 ¢ 90 * 90 * 90 ¢ 91 ¢ 92 * 93 ¢ 97 ¢ 11 * 12 ¢ 13 ¢ 17 * 31 ¢ 32 ¢ 41 ¢ 42 ¢ 10 Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia cbinensis Planch.) Pomegranates Khakis Lychees 45,96 61,07 85,18 27,15 70,89 118,73 46,96 60,35 52,78 134,92 195,79 106,68 139,47 377,12 574.44 169,71 126,29 64,53 256.45 535,35 1949 2590 3612 1 151 3006 5035 2118 2559 2247 5747 8 303 4544 5915 15994 24307 7226 5356 2737 10870 22662 361,13 479,83 669,32 213,48 557,01 932.32 392,54 474,19 415,63 1 065,30 1 538,32 839,70 1 095,88 2963,08 4493,31 1 336,26 992.33 507,07 2020,29 4199,88 94,65 125,77 175,43 55,92 146,00 244,53 102,89 124,29 109,14 279,18 403,21 220,69 287,24 776,66 1 175,29 350,92 260,10 132,91 528,80 1 102,25 317,16 421,40 587,82 187,27 498,19 81932 344,74 416,45 365,95 936,97 1351,00 740,89 962,44 2602,28 3950,18 1 176,54 871,50 445,32 177131 3689,67 9536 12671 17675 5574 14709 24636 10366 12522 10700 27443 40623 21 599 28940 78248 113358 34401 26205 13390 52381 108581 35,30 46,91 65,43 20,84 54,45 91,20 38,37 46,35 40,69 104,05 150,39 82,30 107,14 289,69 438,60 130,84 97,01 49,57 197,03 410,68 70953 94275 131504 41901 109439 183296 77124 93166 79928 204795 302240 161661 215313 582169 863888 256973 194967 99626 394483 821514 106,69 141.76 197,75 63,05 164,56 275,63 115,97 140,09 123,03 314,58 454,49 248,75 323.77 875,43 1323,12 395,56 293,18 149,81 595,92 1 242,47 32,08 42,63 59,46 19,00 49,49 82,89 34,87 42,13 36,89 93,57 136,68 74,24 97,36 263,27 422,80 118,61 88,16 45,05 178,73 378,25 " » The ninth digit is reserved for the Member States (statistical purposes).